Case 2:18-bk-21827-NB   Doc 22 Filed 11/05/18 Entered 11/06/18 16:55:40   Desc
                         Main Document    Page 1 of 10
Case 2:18-bk-21827-NB   Doc 22 Filed 11/05/18 Entered 11/06/18 16:55:40   Desc
                         Main Document    Page 2 of 10
Case 2:18-bk-21827-NB   Doc 22 Filed 11/05/18 Entered 11/06/18 16:55:40   Desc
                         Main Document    Page 3 of 10
Case 2:18-bk-21827-NB   Doc 22 Filed 11/05/18 Entered 11/06/18 16:55:40   Desc
                         Main Document    Page 4 of 10
Case 2:18-bk-21827-NB   Doc 22 Filed 11/05/18 Entered 11/06/18 16:55:40   Desc
                         Main Document    Page 5 of 10
Case 2:18-bk-21827-NB   Doc 22 Filed 11/05/18 Entered 11/06/18 16:55:40   Desc
                         Main Document    Page 6 of 10
Case 2:18-bk-21827-NB   Doc 22 Filed 11/05/18 Entered 11/06/18 16:55:40   Desc
                         Main Document    Page 7 of 10
Case 2:18-bk-21827-NB   Doc 22 Filed 11/05/18 Entered 11/06/18 16:55:40   Desc
                         Main Document    Page 8 of 10
Case 2:18-bk-21827-NB   Doc 22 Filed 11/05/18 Entered 11/06/18 16:55:40   Desc
                         Main Document    Page 9 of 10
Case 2:18-bk-21827-NB   Doc 22 Filed 11/05/18 Entered 11/06/18 16:55:40   Desc
                        Main Document    Page 10 of 10
